Citation Nr: 1454936	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether a separate disability rating (evaluation) is warranted for neurological manifestations secondary to the service-connected mid-thoracic and lumbar strain.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, to include as secondary to service-connected back, knee, and pes planus disabilities.

5.  Entitlement to service connection for right wrist arthritis.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1982 to March 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2009 rating decisions of the RO in Indianapolis, Indiana.  This case was previously before the Board in November 2013, where, in pertinent part, the Board remanded the issues of service connection for right wrist arthritis and entitlement to a TDIU, reopened and remanded the issues of service connection for a bilateral ankle disability, migraine headaches, and an acquired psychiatric disability, and denied increased disability ratings for mid-thoracic and lumbar strain, bilateral pes planus, and right and left knee chondromalacia patella. 

The Veteran appealed the increased disability rating denials to the U.S. Court of Appeals for Veterans Claims (Court).  While on appeal to the Court, the Veteran withdrew his appeal to the denials of increased disability ratings for bilateral pes planus and right and left knee chondromalacia patella.  As such, these issues are no long before the Board.  

In a June 2014 Order, the Court granted a "Partial" Joint Motion for Remand (JMR), which partially vacated and remanded the Board's decision, specifically, the denial of separate rating for left lower extremity neurological disorder.  The parties agreed in the JMR that the Board erred in failing to adequately address evidence reflecting that the Veteran had decreased sensation in his left lower extremities, specifically, that the Board did not provide adequate reasons and bases for its finding that the decreased sensation was not an objective neurological abnormality warranting a separate compensable rating.  

The JMR did not indicate any error with the Board's schedular rating analysis of the back disability denying an increased rating (evaluation) in excess of 40 percent for the service-connected mid-thoracic and lumbar strain (under the General Rating Formula for Diseases and Injuries of the Spine), and no such contentions were raised before the Court.  The limited question of whether a separate disability rating for left lower extremity neurological abnormality is warranted is the issue that remains, and is the only rating question or issue that was explicitly raised before the Court.  While this separate left lower extremity neurological rating issue arises from the back rating issue on appeal, it a distinct rating question that involves different rating criteria (Note (1): associated objective neurologic abnormalities) than schedular rating of the back (under the General Rating Formula for Diseases and Injuries of the Spine), and does not invoke readjudication of the underlying back rating issue that was previously adjudicated by the Board and undisturbed by the JMR or Court Order.  See 38 C.F.R. § 4.71a (2014).

In the instant decision, the Board remands the remaining aspect of the rating issue, the question (or issue) of whether a separate rating is warranted for the decreased sensation in the left lower extremities, based on the notation in the November 2012 VA spinal examination for compensation purposes suggestive of neurological abnormality.  The remand is for additional medical opinions on the questions of whether there is in fact current objective neurological abnormality of the left lower extremity and, if found, whether the objective neurological abnormality is related to the service-connected mid-thoracic and lumbar strain.  The additional development should help support an adequate statement of reasons and bases in the analysis of this remaining issue.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

As to the remaining issues on appeal, because the case has been with the Court during appeal of the back rating issue, the additional development ordered by the Board in its November 2013 decision does not appear to have been completed.  As such, these issues will once again be remanded for the ordered development.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his March 2010 substantive appeal.  In a June 2010 statement, the Veteran's representative at the time indicated that the Veteran would accept a hearing before RO staff in lieu of a Board hearing.  The Veteran testified from the Chicago, Illinois, RO at a November 2010 videoconference hearing before a Decision Review Officer at the Indianapolis RO, which satisfied the hearing request.  A transcript has been associated with the file.  38 C.F.R. § 20.704(e) (2014).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Separate Rating for Left Lower Extremity Neurological Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran received a VA spinal examination for compensation purposes in November 2012.  Upon examination the Veteran's lower extremity muscle strength and reflexes were normal, straight leg testing was negative bilaterally, and the VA examiner noted that the Veteran had no radicular pain or any other signs or symptoms of radiculopathy; however, the Veteran was found to have decreased sensation to light touch in the left leg/ankle and left foot/toes.  The VA examiner did not opine as to the cause of the decreased sensation in the left lower extremities.

The Board has carefully reviewed the record, both prior to and after the November 2012 VA spinal examination, and finds that there is insufficient evidence in the record to determine whether the decreased sensation in the left lower extremities was an objective neurologic abnormality associated with the service-connected mid-thoracic and lumbar strain.  38 C.F.R. § 4.71a (2014).  As such, the Board finds that a remand is necessary to obtain an addendum opinion to assist in determining whether the Veteran is entitled to a separate compensable rating for an objective neurologic abnormality related to the service-connected mid-thoracic and lumbar strain.

This additional development is required in order to help determine the presence of current objective neurological abnormality and, if found, to help determine the etiology of any neurological abnormality of the left lower extremity, including the question of whether the neurological disorder is related to the service-connected mid-thoracic and lumbar strain.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).  As the Veteran is service connected for a strain injury, it is not self-evident that neurological manifestations are causally related to the service-connected disability.  A "strain" is defined as an overstretching or overexertion of the musculature.  See Dorland's Illustrated Medical Dictionary, 1803 (31st ed. 2007).  For this reason, it is not immediately suggestive that any neurological involvement of the left lower extremity, even if derived from the back, is related to the service-connected mid-thoracic and lumbar (muscle) strain.  

Service Connection for a Bilateral Ankle Disability, Migraine Headaches, an Acquired Psychiatric Disability, Right Wrist Arthritis, and Entitlement to TDIU  

As noted above, in the November 2013 Board decision, the issues of service connection for a bilateral ankle disability, migraine headaches, an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder, to include as secondary to service-connected back, knee, and pes planus disabilities, right wrist arthritis, and entitlement to a TDIU were remanded for additional development.  To date this development has not been completed.  As such, an additional remand is necessary so that the AOJ may conduct the outstanding development.

Accordingly, the case is REMANDED for the following action:

1.  Return the November 2012 VA spinal examination report to the VA examiner who conducted the examination for an addendum opinion that addresses the identified diminished sensation of the left lower extremities.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Does the decreased sensation to light touch in the left lower leg/ankle and left foot/toes finding in the November 2012 VA spinal examination represent an objective neurologic abnormality? 

B)  If the decreased sensation represents an objective neurologic abnormality, is the neurologic abnormality associated with the Veteran's service-connected mid-thoracic and lumbar strain?  

C)  If the decreased sensation represents an objective neurologic abnormality, and is not related to the service-connected mid-thoracic and lumbar strain, the VA examiner should offer an opinion as to the cause of the left lower extremity neurologic abnormality.  If any other back disorders thought to cause left lower extremity neurological abnormality are identified, the examiner should offer an opinion as to the relationship, if any, between such back disorder and the service-connected mid-thoracic and lumbar strain. 

2.  Conduct the necessary outstanding development on the issues of service connection for a bilateral ankle disability, migraine headaches, right wrist arthritis, and an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder, to include as secondary to service-connected back, knee, and pes planus disabilities.  The AOJ should refer to the remand directives found within the November 2013 Board decision.

3.  Then adjudicate the issues of entitlement to a separate rating for left lower extremity neurological abnormality, and service connection for a bilateral ankle disability, migraine headaches, right wrist arthritis, and an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder, to include as secondary to service-connected back, knee, and pes planus disabilities, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



